Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 has been considered and placed of record in the file.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claims 1 and 17:
“
a symbol mapper configured to map a multiuser data set to a plurality of baseband symbols;
an inverse orthogonal chirp transform configured to modulate the plurality of baseband symbols to a plurality of chirp modulated waveforms according to a predetermined subcarrier allocation scheme and generate a plurality of parallel multicarrier chirp division multiplexing (“MCDM”) symbols mapped to frequency subcarriers;
a parallel-to-serial converter configured to convert the plurality of parallel MCDM symbols into a serial digital signal, wherein the serial digital signal comprises the plurality of MCDM symbols as consecutive MCDM symbols;
a preamble module configured to insert one or more preamble blocks into the serial digital signal; and
a zero padding module configured to insert one or more zero values between consecutive MCDM symbols in the serial digital signal.
”

“
a serial-to-parallel converter configured to convert a serial digital signal into a plurality of MCDM symbols mapped to a plurality of frequency subcarriers;
an orthogonal chirp transform configured to demodulate the plurality of MCDM symbols according to a plurality of chirp modulated waveforms and generate a plurality of baseband symbols;
a channel estimator configured to estimate channel coefficients of each frequency subcarrier of the plurality of frequency subcarriers;
a symbol detector configured to detect a multiuser data set based on the channel coefficients and the baseband symbols.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0100897 A1 teaches an adaptation to carrier interferometry coding system having a transmitter and receiver with different transmitting and receiving components using orthogonal chirp waveforms.
US 2014/0269843 A1 teaches chirp spread spectrum system having symbol mapping, IFFT, P/S, filter, DAC and so on components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632